          Case 8:21-cv-00768-JVS-KES Document 28 Filed 06/29/21 Page 1 of 4 Page ID #:355
Name and address:
               KRYSTA KAUBLE PACHMAN (280951)
                    SUSMAN GODFREY L.L.P.
                 1900 Avenue of the Stars, Suite 1400
                       Los Angeles, CA 90067

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                          CASE NUMBER
JANE DOE on behalf of herself and all others similarly situated,
                                                      Plaintiff(s),                            8:21-cv-00768-JVS-KES

                  v.
                                                                            APPLICATION OF NON-RESIDENT ATTORNEY
REDDIT, INC.,                                                                     TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                      PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Lusztig, Tamar
Applicant's Name (Last Name, First Name & Middle Initial)                                        check here if federal government attorney
Susman Godfrey L.L.P.
Firm/Agency Name
1301 Avenue of the Americas,                                          (212) 336-8330                         (212) 336-8340
32nd Fl                                                               Telephone Number                       Fax Number
Street Address
New York, NY 10019                                                                       tLusztig@susmangodfrey.com
City, State, Zip Code                                                                              E-mail Address

I have been retained to represent the following parties:
Jane Doe                                                              ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                          Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                   Name of Court                        Date of Admission           Active Member in Good Standing? (if not, please explain)
New York State Bar/NY Supreme Court                        08/14/2013             Yes
Souther District of New York                               11/25/2017             Yes
See Section IV for complete list

G-64 (09/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 1 of 3
Case 8:21-cv-00768-JVS-KES Document 28 Filed 06/29/21 Page 2 of 4 Page ID #:356
Case 8:21-cv-00768-JVS-KES Document 28 Filed 06/29/21 Page 3 of 4 Page ID #:357
Case 8:21-cv-00768-JVS-KES Document 28 Filed 06/29/21 Page 4 of 4 Page ID #:358




                Appellate Division of the Supreme Court
                         of the State of New York
                       Second Judicial Department


          I, Aprilanne Agostino, Clerk of the Appellate Division of the
     Supreme Court of the State of New York, Second Judicial
     Department, do hereby certify that

                       Tamar Elizabeth Lusztig
     was duly licensed and admitted to practice as an Attorney and
     Counselor at Law in all the courts of this State on August 14, 2013,
     has duly taken and subscribed the oath of office prescribed by law,
     has been enrolled in the Roll of Attorneys and Counselors at Law
     on file in this office, is duly registered with the Administration
     Office of the Courts, and according to the records of this Court is
     currently in good standing as an Attorney and Counselor-at-Law.



                                In Witness Whereof, I have hereunto set
                                my hand in the City of Brooklyn on
                                June 28, 2021.




                                           Clerk of the Court


     CertID-00021384
     
